NO. 07-03-0230-CV

                           IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                   AT AMARILLO

                                      PANEL C

                                NOVEMBER 25, 2003

                        ______________________________


                JOHN WELCH AND ANGELA WELCH, APPELLANT

                                         V.

            UNITED SERVICES AUTOMOBILE ASSOCIATION, APPELLEE


                      _________________________________

           FROM THE 284TH DISTRICT COURT OF MONTGOMERY COUNTY;

           NO. 02-03-01831-CV; HONORABLE OLEN UNDERWOOD, JUDGE

                       _______________________________

Before JOHNSON, C.J., and QUINN and REAVIS, JJ.


                             MEMORANDUM OPINION


      On May 9, 2003, a copy of a Notice of Appeal from a Summary Judgment in Cause

No. 02-03-01831-CV in the 284th District Court of Montgomery County, Texas, was filed

with the clerk of the Ninth Court of Appeals. The Summary Judgment was signed on April

9, 2003.
       On June 17, 2003, the trial court clerk’s record was filed with the clerk of this court.

There has not been a reporter’s record filed.


       By letter dated November 4, 2003, appellant was advised that appellant’s brief had

not been filed and that unless a motion for extension of time to file the brief was received

within ten days, the appeal would be subject to dismissal. No response has been received

to the letter of November 4, 2003. Neither appellant’s brief nor a motion to extend time for

filing the brief have been filed.


       This appeal is dismissed. TEX . R. APP . P. 38.8(a)(1). Costs are taxed to appellant.

TEX . R. APP . P. 43.4.


                                                  Phil Johnson
                                                  Chief Justice




                                              2